MAINE	SUPREME	JUDICIAL	COURT	                                        Reporter	of	Decisions	
Decision:	    2017 ME 129 
Docket:	      Han-17-10	
Submitted	
  On	Briefs:	 June	14,	2017	
Decided:	     June	22,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	and	HUMPHREY,	JJ.	
	
	
                                                           IN	RE	LACIE	G.	et	al.	
	
	
PER	CURIAM	

	            [¶1]		The	mother	of	Lacie	G.	and	Tyler	S.	appeals	from	judgments1	of	the	

District	Court	(Ellsworth,	Roberts,	J.)	terminating	her	parental	rights	to	Lacie	

and	 Tyler	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a),	 (B)(2)	 (2016).2	 	 She	

challenges	 the	 sufficiency	 of	 the	 evidence	 to	 support	 the	 judgments	 and	 the	

court’s	 discretionary	 determinations	 of	 Lacie’s	 and	 Tyler’s	 best	 interests.		

Because	 the	 evidence	 supports	 the	 court’s	 findings	 and	 discretionary	

determinations,	we	affirm	the	judgments.	

	            [¶2]		Based	on	competent	evidence	in	the	record,	the	court	found,	by	clear	

and	convincing	evidence,	that	the	mother	is	unable	to	protect	Lacie	and	Tyler	


																																																								
     1	 	 The	 court	 issued	 two	 separate	 judgments	 concerning	 the	 mother’s	 parental	 rights:	 one	
terminated	the	rights	of	the	mother	and	Tyler’s	father	to	Tyler,	and	the	other	terminated	the	rights	
of	 the	 mother	 to	 Lacie.	 	 For	 purposes	 of	 this	 opinion,	 we	 do	 not	 distinguish	 between	 the	 two	
judgments.	
    	
    2	 	 Tyler’s	 father’s	 appeal	 was	 untimely	 and	 thus	 dismissed.	 	 Lacie’s	 father,	 whose	 rights	 were	

terminated	by	a	separate	judgment,	did	not	appeal.	
2	   	

from	jeopardy	within	a	time	reasonably	calculated	to	meet	their	needs	and	is	

unable	to	take	responsibility	for	them	within	a	time	reasonably	calculated	to	

meet	their	needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(ii).		The	court	also	found	

that	 the	 State	 had	 met	 its	 burden	 of	 proof	 with	 respect	 to	 section	

4055(1)(B)(2)(b)(iv)	by	establishing	the	mother’s	failure	to	make	a	good	faith	

effort	to	rehabilitate	and	reunify	with	the	children.		Finally,	the	court	found	that	

termination	of	the	mother’s	parental	rights	is	in	the	children’s	best	interests.		

See	 22	 M.R.S.	 §	 4055(1)(B)(2)(a);	 In	 re	 Robert	 S.,	 2009 ME 18,	 ¶	 15,	

966 A.2d 894.		The	court	based	its	determinations	on	the	following	supported	

factual	findings.	

	        [¶3]		The	mother	currently	has	a	substance	abuse	problem.		She	“made	

positive	strides	in	her	reunification	efforts	at	points	in	th[e]	process,”	including	

when	 she	 engaged	 in	 counseling	 between	 July	 2014	 and	 October	 2015	 and	

separated	from	Tyler’s	father.		Unfortunately,	“she	became	discouraged	by	the	

demands	 of	 the	 reunification	 process	 and	 began	 using	 drugs.”	 	 The	 mother	

“acknowledges	that	she	is	an	untreated	drug	addict”	and	described	herself	at	

the	hearing	“as	a	complete	waste.”		She	is	currently	incarcerated	and	is	“facing	

substantial	criminal	charges.”	
    	                                                                                   3	

	       [¶4]	 	 The	 Department	 offered	 the	 mother	 “appropriate	 services”	 and	

referred	 her	 to	 providers;	 however,	 she	 was	 “simply	 unwilling	 or	 unable	 to	

engage	in	all	the	services	required.”		The	mother	indicates	that	she	loves	and	

wants	to	provide	a	home	for	both	children,	but	she	has	yet	to	begin	to	address	

her	substance	abuse	issues.	

	       [¶5]		Both	Lacie	and	Tyler	have	been	exposed	to	the	substance	abuse	of	

the	mother	and	Tyler’s	father	for	many	years,	and	Lacie	testified	that	she	would	

not	feel	safe	in	a	placement	with	the	mother.		Tyler	was	exposed	to	domestic	

violence	 from	 an	 early	 age	 and	 is	 “a	 developmental	 trauma	 survivor.”	 	 The	

mother	 has	 a	 “limited	 understanding”	 of	 his	 needs.	 	 Tyler	 is	 in	 need	 of	

“consistency,	stability	and	someone	to	care	for	him	while	letting	him	be	a	kid.”		

The	court	recognized	that	“Tyler	will	be	a	difficult	child	to	place	for	adoption,”	

but	 found	 that	 both	 children’s	 interests	 are	 best	 served	 by	 terminating	 the	

mother’s	parental	rights	and	allowing	the	Department	the	opportunity	to	place	

them	in	an	appropriate	adoptive	home.	

	       [¶6]		Given	these	findings,	which	are	supported	by	competent	evidence	

in	the	record,	the	court	did	not	err	in	finding,	by	clear	and	convincing	evidence,	

at	 least	 one	 ground	 of	 parental	 unfitness.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(b);	

In	re	M.S.,	2014 ME 54,	¶	13,	90 A.3d 443;	see	also	In	re	Jazmine	L.,	2004 ME 125,	
4	         	

¶	 16,	 861 A.2d 1277.	 	 The	 court	 also	 did	 not	 err	 or	 abuse	 its	 discretion	 in	

determining	that	termination	of	the	mother’s	parental	rights	is	in	the	children’s	

best	interests.		See	22	M.R.S.	§	4055(1)(B)(2)(a);	In	re	Thomas	H.,	2005 ME 123,	

¶¶	16-17,	30,	889 A.2d 297.		Accordingly,	we	affirm	the	judgments.3	

	              The	entry	is:	

                                         Judgments	affirmed.	

	              	           	             	            	    	

Dawn	 M.	 Corbett,	 Esq.,	 Law	 Office	 of	 Dawn	 M.	 Corbett,	 P.A.,	 Ellsworth,	 for	
appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Ellsworth	District	Court	docket	numbers	PC-2014-19,	20	
FOR	CLERK	REFERENCE	ONLY	




																																																								
     3		
      The	mother	also	argues	that	the	Department	failed	to	meet	its	rehabilitation	and	reunification	
obligations	pursuant	to	22	M.R.S.	§	4041	(2016).		We	decline	to	disturb	the	court’s	judgment	on	that	
basis.		The	court’s	findings	that	the	Department	offered	the	mother	“appropriate	services”	but	that	
she	was	“simply	unwilling	or	unable	to	engage	in	all	the	services	required”	are	well	supported	by	the	
record.	 	 Moreover,	 as	 we	 have	 stated,	 “[t]he	 Department’s	 compliance	 with	 its	 rehabilitation	 and	
reunification	duties	as	outlined	in	section	4041	does	not	constitute	a	discrete	element	requiring	proof	
in	 termination	 proceedings,	 nor	 does	 the	 failure	 of	 the	 Department	 to	 comply	 with	 section	 4041	
preclude	 findings	 of	 parental	 unfitness.”	 	 In	 re	 Doris	 G.,	 2006 ME 142,	 ¶	 17,	 912 A.2d 572;	
see	In	re	Isabelle	W.,	2017 ME 81,	¶	8	n.3,	---	A.3d	---.